Title: Peter V. Daniel to Thomas Jefferson, 22 December 1809
From: Daniel, Peter V.
To: Jefferson, Thomas


          
            Sir—
             
                     Richmond 
                     Dec. 22. 1809
          
          In the character of a representative of the People I have been applied to in a case which indeed has entirely enlisted my feelings, and in which with no small satisfaction I have been told you may probably be of service. I have adventured in behalf of suffering merit—let this excuse my freedom towards yourself. The case as furnished from the party applicant is as follows.—John Stadler was a German Officer in the british service in the year 1755 and after—Under a grant from the King he became entitled to 2000 acres of land (as stated) near Lexington Kentucky.
			 A warrant for this land was renewed during your administration of the
			 goverment of Virginia, but in consequence of the murder of the surveyor by the savages, was lost, and no survey was returned 
                  to upon that warrant, nor any farther proceeding had in the business. 
			 John Stadler left an only child, an amiable and intelligent woman—she married a man by the name of Thomas Allison, whose morning life promised favorably, but who became worthless, and after much impairing the circumstances of his family, died a Sot, leaving a widow, two daughters & a Son. Mrs 
                  Allison the party applicant, resides in the county of Stafford, and is impressed with the opinion, that the state legislature can now carry this warrant into effect. To aid her in an application to the general government, the only proper resort I
			 presume; I have searched the Land Office for some testimony on which to bottom an application; but from the loss of some orders of council under the provincial government, or from the
			 imperfection of
			 the records of the office at any time anterior to the termination of the revolutionary war; (at least I am willing to think so in favor of Mrs A,) I have been able to discover nothing.—In this enquiry however, accident has informed me that John Stadler was personally known to, & even patronised by you. Should this be true, in conjunction with the
			 circumstance of a warrant’s having issued in his favor under your administration, it may have fixed in your recollection some fact useful to the present purpose. Pardon me then Sir for asking in favor of this Lady & her family, any information in your possession, & any
			 participation in their interests, which may comport with your approbation & convenience.
                  
                  
			 
                  
			  They deserve believe me the sympathy &
			 esteem of the virtuous, and you & I know would be gratified to serve them.—
          
            Accept Sir from an assurance of his sincerest wishes that you may know every blessing which can gild the evening of an useful life, from one unknown to you, but who with many of your fellow citizens will always remember with gratitude, indeed with more than gratitude, the manner in which you have filled numerous & important relations with regard to our common Country—
            
                  
               Peter V. Daniel
          
        